UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 14-6815


SALRAMON GONZALES, a/k/a Alex Ramirez,

                  Petitioner - Appellant,

          v.

ENNIS T. OATES,

                  Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.  James C. Dever III,
Chief District Judge. (5:12-hc-02045-D)


Submitted:   July 30, 2015                  Decided:   October 16, 2015


Before WILKINSON and GREGORY, Circuit Judges, and DAVIS, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Salramon Gonzales, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Salramon         Gonzales       seeks     to      appeal       the    district       court’s

order       denying        his       Fed.     R.        Civ.     P.        60(b)     motion       for

reconsideration of the district court’s order denying relief on

his    28     U.S.C.       § 2254      (2012)          petition.           The     order    is    not

appealable         unless        a     circuit         justice        or     judge       issues     a

certificate of appealability.                    28 U.S.C. § 2253(c)(1)(A) (2012);

Reid     v.       Angelone,          369 F.3d 363,     369       (4th     Cir.     2004).

A certificate           of     appealability             will     not       issue        absent    “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2012).                         When the district court denies

relief      on    the    merits,       a    prisoner      satisfies          this    standard      by

demonstrating           that     reasonable            jurists     would         find     that    the

district         court’s     assessment        of       the    constitutional            claims    is

debatable        or     wrong.        Slack    v.       McDaniel,          529 U.S. 473,   484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling is debatable, and that the petition states a debatable

claim of the denial of a constitutional right.                                   Slack, 529 U.S.

at 484-85.

       In United States v. McRae, 793 F.3d 392 (4th Cir. 2015), we

“address[ed] the question ‘whether, in light of Reid . . . and

Gonzales v. Crosby, 545 U.S. 524 (2005), [a habeas applicant]’s

                                                   2
appeal    of    the   district    court’s        dismissal   of    his    Rule   60(b)

motion as an unauthorized successive § 2255 motion is subject to

the certificate of appealability requirement.’” Id. at 396. We

held that no certificate of appealability is required for this

Court     to     “address       the      district       court’s     jurisdictional

categorization of a Rule 60(b) motion as a successive habeas

petition.” Id. at 398.

       Importantly, McRae abrogates the COA requirement only in

the narrow situation where the district court construes a Rule

60(b) motion as a successive habeas petition. See id. at 400 n.7

(noting that McRae represents “an abrogation of only a small

part of Reid’s reasoning” and that “Reid’s reasoning remains

almost entirely intact”).             Applying Reid and McRae here, we hold

that    appellate     review    of     the   district    court’s    order    denying

Gonzales’ Rule 60(b) motion is subject to the COA requirement.

The district court did not recharacterize Gonzales’ postjudgment

filing as a successive § 2254 petition, and it otherwise did not

reject    the    motion    on    jurisdictional         grounds.    See    Allen   v.

Mitchell, 276 F.3d 183, 187 n.3 (4th Cir. 2001) (“statute of

limitations established by § 2244(d) is not jurisdictional”).

       For the reasons set forth, we conclude that Gonzales has

not demonstrated he is entitled to relief.                   Accordingly, we deny

a certificate of appealability, deny leave to proceed in forma

pauperis,      and    dismiss    the    appeal.         We   dispense     with   oral

                                             3
argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.

                                                      DISMISSED




                                  4